Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of operating a magneto-inductive flowmeter having comprehensive disturbance effect compensation.
The disclosure is objected to because of the following informalities: the specification refers to claim numbers that do not exist. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, there are no specific method steps provided after the term, “including” followed by “wherein”, thus it makes it unclear as to what the Applicant intends to perform in the method as claimed. Is the Applicant intending to claim the structure of the flowmeter or are the wherein limitations part of the preamble and considered known and only the ascertaining steps are the method steps? 
Claim 36 recites the limitation "the attenuator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 22, 23, 27, 29, 30, 31, 33 and 34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Salmasi et al. (6,237,424) (hereinafter Salmasi).
Regarding claims 19 and 30, Salmasi teaches a magnetoinductive flowmeter and a method for operating a magnetoinductive flowmeter for measuring flow velocity or volume flow of a medium in a measuring tube (16), wherein the medium is supplied during a supply phase with a magnetic field of a first polarity by means of at least one coil system of a magnet system (82), which magnetic field extends perpendicularly to a measuring tube axis, wherein the magnetic field is generated by applying an electrical coil voltage to the coil system, wherein the supply phase includes a measurement phase having an essentially constant magnetic field; wherein a flow dependent electrode voltage induced in the medium by the magnetic field is registered by at least two measuring electrodes (36) and output by an output unit (140); wherein a magnetic field of a following supply phase has a second polarity reversed relative to the first polarity (alternating polarities, col. 11, lines 13-17); wherein the electrode voltage is fed to an amplifier unit (110, 120), wherein a resulting amplified electrode voltage is fed to a first analog/digital converter (130); ascertaining a disturbance voltage based at least in part on the electrode voltage during the measurement phase (Fig. 8, col 13, lines 29-34); and ascertaining the disturbance voltage using a digital calculation circuit, wherein the disturbance voltage is ascertained and compensated anew for each supply phase (col. 2, lines 44-51).
Regarding claim 22, Salmasi teaches compensation of the electrode voltage is performed before delivery of the electrode voltage to the amplifier unit using an adding/subtracting unit, which includes a first signal input for the electrode voltage and a second signal input for a value of the ascertained disturbance voltage (Fig. 8, col. 13, lines 29-34).
Regarding claims 23 and 33, Salmasi teaches the digital calculation circuit includes a low-pass filter (120, col. 13, lines 29-34).
Regarding claim 27, Salmasi teaches the calculation circuit is fed the electrode voltage digitized by the first analog/digital converter (130, Fig. 8).
Regarding claim 29, Salmasi teaches an output signal of the digital calculation circuit representing the disturbance voltage is fed to a digital/analog converter (150, Fig. 8), which is connected with the second signal input of the adding/subtracting unit (120, col. 14, lines 8-15).
Regarding claim 31, Salmasi teaches the measuring/operating circuit includes an amplifier unit (110, 120) as well as a first analog/digital converter (130), wherein the amplifier unit is adapted to amplify the electrode voltage and to supply the amplified electrode voltage to the first analog/digital converter (Fig. 8), and wherein the first analog/digital converter is adapted to digitize the electrode voltage and to supply the digitized electrode voltage to the digital calculation circuit as well as to a measurement data processor (90).
Regarding claim 34, Salmasi teaches the measuring/operating circuit includes an adding/subtracting unit (120) having a first signal input for the electrode voltage and a second signal input for a value of the ascertained disturbance voltage (150) for compensating the disturbance voltage, wherein an output of the adding/subtracting unit is connected with an input of the amplifier unit (Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Salmasi.
Regarding claim 20, Salmasi does not explicitly teach the electrode voltage of the measurement phase of the supply phase preceding or following the supply phase is taken into consideration for ascertaining the disturbance voltage, however, it would be within the scope of a skilled individual to take into consideration the preceding and the following supply phase since such a determination would provide accurate measurement based on removing signal related to disturbances.
Regarding claims 24-26, while Salmasi teaches all the claimed features, but does not explicitly teach the electrode voltages of at least four supply phases are taken into consideration for ascertaining the disturbance voltage or the electrode voltages of at most twenty supply phases are taken into consideration for ascertaining the disturbance voltage or the number of electrode voltages considered for ascertaining the disturbance voltage is adaptable, it is nothing more than an obvious variant in do so since such an arrangement would provide accurate flow measurements based on redundant determination after a plurality of supply phases in order to properly ascertain disturbance voltages for the compensation.
Regarding claim 35, Salmasi teaches all the claimed features but does not explicitly teach the measuring/operating circuit further includes a digital/analog converter arranged between adding/subtracting unit and calculation circuit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a digital/analog converter as claimed since it is within the scope of a skilled individual to convert a digital signal to be converted into an analog signal in order to feedback to a adding/subtracting unit since it is known that the adding/subtracting unit contains an analog signal and one would know that an analog and a digital signal cannot be combined without converting a digital signal into an analog signal.
Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Salmasi in view of Kung et al. (9,304,021) (hereinafter Kung).
Regarding claim 21, Salmasi teaches all the claimed features except an amplification factor of the amplifier unit is adjustable, after compensating the disturbance voltage, a value of a difference between the amplified electrode voltage of the supply phase and the amplified electrode voltage of the following supply phase is at least 10% of an input voltage range of the first analog/digital converter. Kung teaches an amplification factor of the amplifier unit is adjustable, after compensating the disturbance voltage, a value of a difference between the amplified electrode voltage of the supply phase and the amplified electrode voltage of the following supply phase is at least 10% of an input voltage range of the first analog/digital converter (col. 14, lines 53-61). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Kung in the device of Salmasi since such an arrangement would provide accurate flow measurement based on the removal of the disturbance related signals.
Regarding claim 36, while Salmasi in view of Kung do not explicitly teach the measuring/operating circuit includes a superordinated unit adapted to control the amplification of the electrode voltage by the amplifier unit and the attenuation of the disturbance voltage by the attenuator, wherein the superordinated unit is adapted, furthermore, to transmit the amplification factor to the digital calculation circuit and to the measurement data processor, it would be obvious to a person having ordinary skill in the art at the time the invention was made to include a superordinated unit since such a unit would provide control to the magnetic system.
Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Salmasi in view of Mitsutake (JP2017-176625) (corresponds to US2019/0078915).
Regarding claim 28, while, Salmasi does not teach the calculation circuit is fed the electrode voltage output by the output unit and digitized by a second analog/digital converter, Mitsutake teaches the calculation circuit (44) is fed the electrode voltage output and digitized by a second analog/digital converter (43). It would have been obvious to one having ordinary skill in the art at the time the invention was made to directly connect the output from the electrodes to the calculation circuit since such an arrangement would provide a signal that is superimposed with the disturbances and can be stored for further comparison.
Regarding claim 32, Salmasi teaches the measuring/operating circuit includes an amplifier unit (110, 120) as well as a first analog/digital converter (130), wherein the amplifier unit is adapted to amplify the electrode voltage and to supply the amplified electrode voltage to the first analog/digital converter (Fig. 8), and wherein the first analog/digital converter is adapted to digitize the electrode voltage and to supply the digitized electrode voltage to a measurement data processor (90). Salmasi does not teach a second analog/digital converter, wherein the second analog/digital converter is adapted to digitize the electrode voltage output by the output unit and to supply the digitized electrode voltage to the digital calculation circuit. Mitsukate teaches a second analog/digital converter (43), wherein the second analog/digital converter is adapted to digitize the electrode voltage output by the output unit and to supply the digitized electrode voltage to the digital calculation circuit (44). It would have been obvious to one having ordinary skill in the art at the time the invention was made to directly connect the output from the electrodes to the calculation circuit since such an arrangement would provide a signal that is superimposed with the disturbances and can be stored for further comparison.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochuzuki (4,856,345), Marchewka et al. (4,953,409) teach electromagnetic flowmeter compensating for disturbances in the flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/31/2021